Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adiga et al. (Pub No. US 2021/0217947 A1, hereinafter Adiga).
	With regards to claim 1, Adiga teaches an airbridge for making connections on a superconducting chip, wherein: 
5the airbridge comprises a strip of superconductive material between a first superconductive area and a second superconductive area separated from said first superconductive area by a discontinuity (see Fig. 11, airbridge 1104 between first area 1002B and second area 1002A), 
a first end of said strip comprises a first pla10nar end portion attached to and parallel with said first superconductive area (see Fig. 11, first end 1104B with first planar end portion attached to and parallel to first area 1002B), 
a second end of said strip comprises a second planar end portion attached to and parallel with said second superconductive area (see Fig. 11, likewise with second end 1104A and 1002A), 
15said strip comprises a middle portion between said first and second planar end portions, said middle portion forms a bend away from a plane defined by the surfaces of the first and second 
a first separation line separates the first planar end portion from the middle portion (see annotated Fig. 11 below, first separation line can be arbitrarily selected to separate first planar end portion 1104B with middle potion in 1104), 
a second separation line separates the second planar end portion from the middle portion (see annotated Fig. 11 below, second separation line can be arbitrarily selected to separate second planar end portion 1104A with middle portion in 1104), and
25at least one of said first and second separation lines is directed otherwise than transversally across said strip (see Fig. 11, either separation line drawn to have portions that are not transversal across strip, see annotated Fig. 11 below).


    PNG
    media_image1.png
    325
    552
    media_image1.png
    Greyscale

With regards to claim 2, Adiga teaches the airbridge according to Claim 1, wherein: 

and 22 
the length of said middle portion from said first separation line to said second separation line along a middle line between said two longitudinal edges is different than the length of said middle portion along 5any of the two longitudinal edges (see Fig. 11, separation lines can be drawn from which length of middle portion in 1104 is different in length than length of middle portion in 1104 along the two edges from 1104A/1104B).

With regards to claim 3, Adiga teaches the airbridge according to Claim 2, wherein: 
both ends of the first separation line are closer to the first end of the strip than a middle point on 10the first separation line (see Fig. 11, both ends of first separation line closer to first end 1104B than middle point of first separation line); and 
both ends of the second separation line are closer to the second end of the strip than a middle point of the second separation line, so that the length of said middle portion from 15said first separation line to said second separation line along said middle line between said two longitudinal edges is shorter than the length of said middle portion along any of the two longitudinal edges (see Fig. 11, both ends of separation line closer to second end 1104A than middle portion of second separation line, length of middle portion from first sep line to second sep line shorter than length of middle in 1104 along two longitudinal edges from 1104B/1104A).

With regards to claim 5, Adiga teaches the airbridge according to Claim 1, wherein said middle portion has the form of a saddle surface (see claim 11, middle portion of 1104 saddle-like).

With regards to claim 9, Adiga teaches a superconducting chip, comprising: 
a substrate (see Fig. 11, substrate 802); 
on a surface of said substrate, a first superconductive area and a second superconductive area separated from said first superconductive area by a dis15continuity (see Fig. 11, first superconductive area 1002B, second superconductive area 1002A); and 
an airbridge between said first superconductive area and said second superconductive area, wherein: 
the airbridge comprises a strip of supercon20ductive material between said first superconductive area and said second superconductive area (see Fig. 11, airbridge 1104 between 1104B/1104A), 
a first end of said strip comprises a first planar end portion attached to and parallel with said first superconductive area (see Fig. 11, first end 1104B with first planar end portion attached to and parallel with first superconductive area 1002B), 
25a second end of said strip comprises a second planar end portion attached to and parallel with said second superconductive area (see Fig. 11, second end 1104A with second planar end portion attached to and parallel with second superconductive area 1002A), 
said strip comprises a middle portion between said first and second planar end portions (see Fig. 11, strip 1104 with middle portion between 1104B and 1104A)), 
30said middle portion forms a bend away from a plane defined by the surfaces of the first and second superconductive areas, leaving an empty space between said middle portion and said plane (see Fig. 11, middle portion with bend, empty space between middle of 1104 and plane of 802),24 

a second separation line separates the second planar end portion from the middle portion (see Fig. 11, second separation line can be arbitrarily selected to separate second planar end portion 1104A with middle portion in 1104), and 
5at least one of said first and second separation lines is directed otherwise than transversally across said strip (see Fig. 11, either separation line drawn to have portions that are not transversal across strip, see annotated Fig. 11 below).

With regards to claim 10, Adiga teaches the superconducting chip according to Claim 109, further comprising a circuit element located in said discontinuity between said first and second superconductive areas, wherein said circuit element is one of: a transmission line between further circuit elements, a resonator, a DC flux line, a DC voltage 15bias line, an RF line such as control bus, or a capacitive coupler line (see Fig. 4A for example, also see ¶57, transmission line 104C shown).

With regards to claim 11, Adiga teaches a method for producing a superconductive connection across a discontinuity between a first super20conductive area and a second superconductive area of a superconducting chip, the method comprising using one or more thin film deposition methods to form a strip of superconductive material on top of said first and second superconductive areas and across said disconti25nuity (see Fig. 11, ¶59, strip formed from thin film deposition methods), so that: 
a first end of said strip is made to comprise a first planar end portion attached to and parallel with said first superconductive area (see Fig. 11, first end 1104B); 


said strip is made to comprise a middle portion between said first and second planar end portions (see Fig. 11, middle portion within 1104 present); 
said middle portion is made to form a bend away from a plane defined by the surfaces of the first and 5second superconductive areas, leaving an empty space between said middle portion and said plane (see Fig. 11, middle portion bend away from surface defined by 1002B/1002A); and 
at least one of said first and second planar end portions is formed so that a respective separation line that separates that planar end portion from the 10middle portion is directed otherwise than transversally across (see annotated Fig. 11, end portions from 1104B/1104A with arbitrarily drawn separation line separating end portions 1104B/1104A from middle portion within 1104, either separation line drawn to have portions that are not transversal across strip, see annotated Fig. 11 above).

With regards to claim 12, Adiga teaches the method according to Claim 11, wherein one of said one or more thin film deposition methods 15is sputtering (see ¶59).

With regards to claim 16, Adiga teaches the method according to Claim 11, wherein at 15least one of said first and second planar end portions is formed so that the length of said middle portion from said first separation line to said second separation line along a middle line between longitudinal edges of the strip is different than the length of 20said middle portion along any of the two longitudinal edges (see Fig. 11, see claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiga as applied to claim 1 above.
With regards to claim 6, Adiga is silent teaching the airbridge according to Claim 1, wherein 30the thickness of said strip in the direction perpendicular to said plane is at least 1 micrometer.
In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed thickness to fit a particular form factor that is required for a particular application.

With regards to claim 7, Adiga is silent teaching the airbridge according to Claim 1, wherein a length of said strip from said first end to said second end is between 80 and 120 micrometers, these limits included.
It would have been obvious to one of ordinary skill to determine the optimum length (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed length to fit a particular form factor that is required for a particular application.
	
With regards to claim 8, Adiga is silent teaching the airbridge according to claim 1, wherein a width of said strip in the transverse direction is between 40 and 80 micrometers, these limits included.
In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed width to fit a particular form factor that is required for a particular application.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiga and further in view of Peter et al. (Pub No. US 2021/0272814 A1, hereinafter Peter).
With regards to claim 14, Adiga is silent teaching the method according to Claim 11, further comprising the steps of: 
removing oxide from surfaces of said first and second superconductive area at locations at which said 20strip is to be attached to said first and second superconductive areas respectively; and 
using a first thin film deposition method to deposit a first layer of material at said locations, wherein said removing of oxide is performed in-25situ in a vacuum environment, and wherein said use of the first thin film deposition method to deposit said first layer of material at said locations is performed without compromising the vacuum of said vacuum environment.
In the same field of endeavor, Peter teaches a configuration in which native oxide removal is performed to clean the underlying layer/substrate and then transferred to another chamber to continue deposition of a layer using a thin film deposition process (see ¶36).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a step in which native oxide is removed from the surfaces and subsequently .

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML